892 F.2d 1045
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joseph Nelson BROCK, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION, Respondent-Appellee.
No. 88-15136.
United States Court of Appeals, Ninth Circuit.
Submitted July 25, 1989.*Decided Dec. 14, 1989.

Before BROWNING, KOZINSKI, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Petitioner appeals from dismissal of his petition pursuant to 28 U.S.C. § 2241, alleging that the Parole Commission abused its discretion in determining that he possessed over one million dolars in counterfeit money to raise his offense severity level.   The district court properly dismissed the petition, holding that since petitioner had not presented the issue to the National Appeals Board of the Parole Commission, he had failed to exhaust administrative remedies.   Martinez v. Roberts, 804 F.2d 570 (9th Cir.1986).


3
At the time of the district court order the issue raised in the habeas proceeding had been presented to the Western Region but not to the National Appeals Board.   Subsequently the National Board rendered a final notice of action.   Thus, petitioner appears now to have exhausted administrative remedies.   However, because the district court did not reach the merits of the petition, petitioner, if he wishes to maintain this action, must now file a petition pursuant to 28 U.S.C. § 2241 in district court.   The court of appeals is given no jurisdiction under § 2241 to entertain original petitions for habeas corpus.   Matter of Mackin, 668 F.2d 122, 137 (2nd Cir.1981);   Jensen v. Teets, 219 F.2d 235 (9th Cir.1955).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3